     Case 5:17-cv-03895-CFK Document 42-2 Filed 01/25/19 Page 1 of 18



                        UNITED STATES DISTRICT COURT

             FOR THE EASTERN DISTRICT OF PENNSYLVANIA




ZACHARY LUTZ,                          Civil Action No. 17- 03895

          Plaintiff,                   DECLARATION OF NAOKI
                                       MIZUGUCHI SUBMITTED ON
     v.                                BEHALF OF RAKUTEN, INC. IN
                                       SUPPORT OF ITS RENEWED MOTION
RAKUTEN, INC., RAKUTEN BASEBALL,       TO DISMISS
INC. and HIROSHI MIKITANI,

          Defendants.                  [ELECTRONICALLY FILED]
          Case 5:17-cv-03895-CFK Document 42-2 Filed 01/25/19 Page 2 of 18




                  DECLARATION OF NAOKI MIZUGUCHI SUBMITTED

                      ON BEHALF OF DEFENDANT RAKUTEN, INC.

         I, Naoki Mizuguchi, declare as follows:

         1.     I am the Chief Compliance Officer of Rakuten, Inc., a defendant in this lawsuit

filed by Plaintiff Zachary Lutz against non-resident, Japanese defendants Rakuten, Inc. and

Rakuten Baseball, Inc. 1 I am a Japanese citizen. I work and reside in Tokyo, Japan. I make this

declaration based on my personal knowledge, my personal knowledge of the records available to

me as they are kept in the ordinary course of business, information obtained from other Rakuten,

Inc. employees upon whom I regularly rely in the ordinary course of business, and my general

knowledge of the business practices of Rakuten, Inc. If called as a witness, I could and would

competently testify thereto.

         2.     I submit this declaration in support of Rakuten, Inc.’s and Rakuten Baseball,

Inc.’s Renewed Motions To: (1) Dismiss For Lack Of Personal Jurisdiction Under Rule 12(b)(2);

and (2) Dismiss For Failure To State A Claim Under Rule 12(b)(6).

                                                   I.

     RAKUTEN, INC. DOES NOT HAVE ANY CONNECTION TO PENNSYLVANIA

A.       Rakuten, Inc. Is A Japanese Corporation That Does Not Operate In Pennsylvania.

         3.     Rakuten, Inc. is a Japanese corporation headquartered at 1-14-1 Tamagawa,

Setagaya-ku, Tokyo 158-0094, Japan. It is a holding company that has, under its Japanese

corporate umbrella, more than 70 businesses constituting its corporate family in approximately

30 countries and regions around the world. Those businesses engage in a wide variety of e-




1
  On January 11, 2019, Plaintiff Zachary Lutz voluntarily dismissed defendant Hiroshi Mikitani
from this action. [ECF Docket No. 40.]
489128526.3                                        -2-
          Case 5:17-cv-03895-CFK Document 42-2 Filed 01/25/19 Page 3 of 18




commerce, digital content, communications, financial technology, sports, investment, incubation,

energy, and other services.

         4.    Rakuten, Inc.:

               a.     does not now have, and has never had, any offices, employees, or

                      operations in the United States;

               b.     does not now conduct or operate, and has never conducted or operated,

                      any business in Pennsylvania;

               c.     is not now licensed, and has never been licensed, to conduct business in

                      Pennsylvania;

               d.     does not now have, and has never had, an agent for service of process in

                      Pennsylvania;

               e.     does not now pay, and has never paid, property or any other taxes in

                      Pennsylvania;

               f.     does not now collect, and has never collected, taxes from Pennsylvania

                      residents;

               g.     is not now, and has never been, regulated by the laws or regulations of

                      Pennsylvania;

               h.     does not now own or lease, and has never owned or leased, any offices or

                      other real property in Pennsylvania;

               i.     does not now maintain, and has never maintained, corporate records in

                      Pennsylvania;

               j.     does not now have, and has never had, any bank accounts in Pennsylvania;




489128526.3                                    -3-
          Case 5:17-cv-03895-CFK Document 42-2 Filed 01/25/19 Page 4 of 18




               k.    does not now have, and has never had, any employees or officers in

                     Pennsylvania;

               l.    does not now hold, and has never held, any director or shareholder

                     meetings in Pennsylvania;

               m.    does not now have, and has never had, companies or subsidiaries

                     conducting business activities in Pennsylvania on its behalf;

               n.    does not now have, and has never had, any direct, wholly owned

                     subsidiaries operating in Pennsylvania;

               o.    does not now sell or provide, and has never sold or provided, products or

                     services to Pennsylvania residents;

               p.    does not now place or purchase, and has never placed or purchased, any

                     advertisements in Pennsylvania;

               q.    does not now generate, and has never generated, revenues in

                     Pennsylvania;

               r.    does not report, and has never reported, financial results on its financial

                     statements from any business activities it had in Pennsylvania, as there

                     have been no such activities;

               s.    does not report, and has never reported, financial results on its financial

                     statements from any business activities that any of its direct, wholly

                     owned subsidiaries had in Pennsylvania, as there have been no such

                     activities;

               t.    does not now have, and has never had, operations in Pennsylvania;




489128526.3                                    -4-
          Case 5:17-cv-03895-CFK Document 42-2 Filed 01/25/19 Page 5 of 18




               u.     does not now regularly purchase, and has never regularly purchased,

                      products, supplies, or services within Pennsylvania for use in Rakuten,

                      Inc.’s business outside Pennsylvania;

               v.     with the exception of this lawsuit, has never been involved in any lawsuit

                      in Pennsylvania; and

               w.     has never filed any administrative reports with any Pennsylvania agency

                      or department.

         5.    Former named defendant Hiroshi Mikitani, Rakuten, Inc.’s CEO and Chairman,

has not visited Pennsylvania at any time since 2000.

B.       Rakuten, Inc. Observes Corporate Formalities With Regard To All Affiliated

         Entities, And With Regard To Rakuten Baseball, Inc. In Particular.

         6.    The more than 70 businesses constituting the corporate family under Rakuten,

Inc.’s Japanese corporate umbrella are separate from Rakuten, Inc. and operate as separate,

independent entities. Each maintains its own separate corporate formalities. Each:

               a.     holds its own shareholder meetings and board meetings;

               b.     maintains its own minutes;

               c.     files its own corporate records;

               d.     maintains its own separate bank accounts and offices; and

               e.     has adequate capital for its separate operations.

Rakuten, Inc. does not pay taxes on behalf of any of these entities. Rakuten, Inc. has no

operational oversight concerning their operations or businesses.

         7.    Rakuten Baseball, Inc. is a Japanese corporation headquartered at 2-11-6

Miyagino, Miyagino-ku, Sendai, Miyagi 983-0045, Japan. It owns and operates the Tohoku


489128526.3                                    -5-
          Case 5:17-cv-03895-CFK Document 42-2 Filed 01/25/19 Page 6 of 18




Rakuten Golden Eagles, a professional baseball team located in Sendai, Japan. The Tohoku

Rakuten Golden Eagles play in Japan’s Pacific League, one of two professional baseball leagues

in Nippon Professional Baseball in Japan. The other teams in Japan’s Pacific League are the

Fighters in Sapporo, the Lions in Tokorozawa, the Marines in Chiba, the Buffaloes in Osaka, and

the Hawks in Fukuoka.

         8.    Rakuten Baseball, Inc. is not a division of Rakuten, Inc. While it is a direct,

wholly owned subsidiary of Rakuten, Inc., it is a separate Japanese entity and operates as such.

Rakuten, Inc. has no operational oversight concerning Rakuten Baseball, Inc.’s operations,

business, or negotiations with baseball team players. Rakuten, Inc. does not get involved in

Rakuten Baseball, Inc.’s negotiations with baseball team players, and had no involvement in any

discussions with Plaintiff Zachary Lutz or in any of the negotiations between Rakuten Baseball,

Inc. and Mr. Lutz’s Los Angeles, California agents.

C.       Rakuten Baseball, Inc. Is Not An Agent Of Rakuten, Inc.

         9.    There is no agency relationship between Rakuten, Inc. and Rakuten Baseball, Inc.

Neither Rakuten Baseball, Inc. nor any employee of Rakuten Baseball, Inc. is, or has ever been,

an agent of Rakuten, Inc. Rakuten, Inc. has never stated or asserted that Rakuten Baseball, Inc.,

or any employee of Rakuten Baseball, Inc., could or would act on behalf of Rakuten, Inc. or bind

Rakuten, Inc. in any way. Rakuten Baseball, Inc. was not established to, and does not, engage in

activities—namely owning and operating a professional baseball team—in which Rakuten, Inc.

would have engaged but for the establishment of Rakuten Baseball, Inc. Rakuten Baseball, Inc.

does not act, and has never acted, as Rakuten, Inc.’s sales division, and does not perform, and

has never performed, any other services that would be essential to Rakuten, Inc.’s operations as a




489128526.3                                     -6-
          Case 5:17-cv-03895-CFK Document 42-2 Filed 01/25/19 Page 7 of 18




holding company, or that Rakuten, Inc. otherwise would have undertaken but for the

establishment of Rakuten Baseball, Inc.

D.       No Direct Subsidiary Of Rakuten, Inc. Has Operations In Pennsylvania.

         10.   Rakuten, Inc. has no direct, wholly owned subsidiaries operating in Pennsylvania.

While there are members of the corporate family who might have some contact on occasion with

individuals living in Pennsylvania, none of those entities are direct, wholly owned subsidiaries of

Rakuten, Inc. Instead, they are subsidiaries of other entities that might be one or more levels

removed from the ultimate Japanese holding company, Rakuten, Inc.

         11.   Rakuten, Inc. understands that Mr. Lutz has suggested that there is jurisdiction

over Rakuten, Inc. in Pennsylvania based on the actions of Rakuten Commerce LLC. Rakuten

Commerce LLC ( dba “Rakuten.com”), however, is a Delaware limited liability company

headquartered in San Mateo, California. It is not a direct, wholly owned subsidiary of Rakuten,

Inc. Rakuten, Inc. has no operational oversight concerning Rakuten Commerce LLC’s

operations or business. Rakuten Commerce LLC provides an online platform where third-party

sellers can market their products to consumers. Any such products that might be sold are sold by

those third-party sellers—not Rakuten Commerce LLC. Some such potential consumers of such

third-party sellers’ products might be living in Pennsylvania but Rakuten, Inc. understands that

Rakuten Commerce LLC does not specifically target Pennsylvania residents or otherwise direct

its Internet activities at the Commonwealth of Pennsylvania.

         12.   Rakuten, Inc. also understands that Mr. Lutz has suggested that there is

jurisdiction over Rakuten, Inc. in Pennsylvania based on certain statements posted on the website

of Rakuten Marketing LLC (https://rakutenmarketing.com). Rakuten Marketing LLC, however,




489128526.3                                     -7-
          Case 5:17-cv-03895-CFK Document 42-2 Filed 01/25/19 Page 8 of 18




is a Delaware limited liability company headquartered in New York, New York. It is not a

direct, wholly owned subsidiary of Rakuten, Inc. Rakuten, Inc:

               a.     is not involved in, let alone in control of, Rakuten Marketing LLC’s

                      activities;

               b.     is not aware of anything done by Rakuten Marketing LLC that is directed

                      at Pennsylvania;

               c.     is not aware of any business activities that Rakuten Marketing LLC has in

                      Pennsylvania;

               d.     is informed that Rakuten Marketing LLC has no offices or employees

                      working in Pennsylvania; and

               e.     is not aware of, much less responsible for, what Rakuten Marketing LLC

                      might have meant or intended by statements included on a website owned

                      and operated by Rakuten Marketing LLC.

         13.   Rakuten, Inc. also understands that Mr. Lutz has suggested that there is

jurisdiction over Rakuten, Inc. based on a commercial for Ebates Inc. that Mr. Lutz’s counsel

claims to have seen while watching television at home in Pennsylvania. Ebates Inc., however, is

a Delaware corporation headquartered in San Francisco, California. It was founded in 1998 and

became a Rakuten-affiliated company in 2014. It is not a direct, wholly owned subsidiary of

Rakuten, Inc. Ebates Inc. operates a membership-based online cash-back website. Rakuten, Inc.

is informed that Ebates, Inc. does not have, and has never had, any offices, employees, or

operations in Pennsylvania.

         14.   The only presence that any member of the Rakuten family of companies has in

Pennsylvania is one warehouse with 20 employees located in Scranton. That warehouse,


489128526.3                                    -8-
          Case 5:17-cv-03895-CFK Document 42-2 Filed 01/25/19 Page 9 of 18




however, is operated by Webgistix Corporation, a Nevada corporation headquartered in Las

Vegas, Nevada. It was founded in 2001 and became a Rakuten-affiliated company in 2013.

Webgistix Corporation provides order transshipment and fulfillment services for e-commerce

retailers.

         15.   Webgistix Corporation has transshipment and fulfillment warehouses in: Olean,

New York; Las Vegas, Nevada; Atlanta, Georgia; Reno, Nevada; Scranton, Pennsylvania;

Newark, New Jersey; Chicago, Illinois; and Austin, Texas. The Scranton warehouse has only 20

employees. Neither Webgistix Corporation nor its transshipment and fulfillment warehouse in

Scranton has anything to do with baseball, Rakuten Baseball, Inc., Mr. Lutz, or Mr. Lutz’s

claims in this lawsuit arising from discussions about playing baseball for the Tohoku Rakuten

Golden Eagles baseball team in Sendai, Japan for the 2015 season. No revenues earned by

Webgistix Corporation are allocated to Rakuten, Inc. (a Japanese corporation and holding

company).

E.       The Rakuten “Ecosystem”.

         16.   Rakuten, Inc. also understands that Mr. Lutz has suggested that there is

jurisdiction over Rakuten, Inc. in Pennsylvania based on some sort of “ecosystem” theory.

While Rakuten, Inc. does describe a “Rakuten Ecosystem” on its website and in other

communications, the “ecosystem” is nothing more than the name for a concept that is common

across and describes virtually every large organization with a holding company at the top (such

as Rakuten, Inc. here) and many members of a corporate “family” below, which then tries to

integrate branding, internal communications, data, and interactions with each other and with

consumers, across and among that corporate “family”. Rakuten’s “ecosystem” concept is

primarily focused on e-commerce interactions in Japan.


489128526.3                                    -9-
         Case 5:17-cv-03895-CFK Document 42-2 Filed 01/25/19 Page 10 of 18




         17.   Rakuten, Inc.’s “ecosystem” concept is not a tangible, or even intangible, thing

that is capable of “functioning” or “operating” in Pennsylvania, or in any other limited

geographic location for that matter. It is not a concept that is specifically focused on or targeted

at Pennsylvania or Pennsylvania residents. It is merely the name for a concept describing how

numerous members of a large corporate family are organized under a holding company parent

and then might share brands, communications, data, and interactions with each other and with

consumers, and is a concept that is primarily focused on e-commerce interactions in Japan. It

has nothing to do with:

               a.      baseball;

               b.      Rakuten Baseball, Inc.; or

               c.      Rakuten Baseball, Inc.’s negotiations with players or prospective players

                       for Rakuten Baseball, Inc.’s Tohoku Rakuten Golden Eagles professional

                       baseball team in Sendai, Japan.

         18.   Presently, access to services across the Rakuten “ecosystem” is primarily focused

on people located in Japan. Such access has not yet been significantly implemented outside

Japan, including in the United States. The following is one example of a statement on Rakuten,

Inc.’s website describing such an “ecosystem”:




489128526.3                                      -10-
         Case 5:17-cv-03895-CFK Document 42-2 Filed 01/25/19 Page 11 of 18




                  Rakuten Group’s broad range of online and off-line services includes e-commerce, travel,
                  FinTech, digital contents and communications, as well as credit cards, banking, securities,
                  insurance, electronic money and even professional sports. By linking these many diverse
                  services through a common membership and loyalty program, we have created a unique
                  Rakuten Ecosystem.


                  By using these services – whether shopping, streaming content, banking, or other – members can
                  earn Rakuten Super Points, which can then be used to enjoy other services. As it enables and
                  encourages user engagement across multiple platforms and services, the Rakuten Ecosystem is
                  a unique strength that minimizes customer acquisition costs and maximizes the lifetime value of
                  each Rakuten member to the Group and drives growth of gross transaction value (GTV). Close to
                  95 million registered members based in Japan can now easily access services across the
                  Ecosystem using a single Rakuten member ID. We look forward to expanding the Ecosystem to
                  encompass all of our more than 1.2 billion global users.


See https://global.rakuten.com/corp/about/index.html#strengths (accessed on January 17,

2019) (emphasis added). As noted in the last two sentences of that text, access to services

across the Rakuten “ecosystem” is primarily focused on people located in Japan. See also

the announcement of a Rakuten, Inc. Board of Directors meetings on December 14, 2017

concerning entry into the Mobile Network Operator business, produced to Mr. Lutz as

document number RI001267-1269. (A true and correct copy is attached hereto as

EXHIBIT A.) On the second page of that announcement, Rakuten, Inc. states:

         “In Japan, the [Rakuten] Group has built a strong and unique ecosystem

         encompassing both online and offline services, with nearly 100 million Rakuten

         ID’s . . . .”

                                                                  II.

                   Rakuten, Inc. Did Not Participate In And Was Not Otherwise

                 Involved In Rakuten Baseball, Inc.’s Negotiations With Mr. Lutz

         19.      Rakuten, Inc. understands that Mr. Lutz seeks to hold Rakuten, Inc. liable for

damages he claims to have incurred as a result of a failure to consummate a contract with




489128526.3                                                      -11-
         Case 5:17-cv-03895-CFK Document 42-2 Filed 01/25/19 Page 12 of 18




Rakuten Baseball, Inc. to play for the Tohoku Rakuten Golden Eagles baseball team in Sendai,

Japan for the team’s 2015 baseball season.

         20.   Neither Rakuten, Inc. nor its CEO and Chairman, Hiroshi Mikitani, were involved

in any discussions with Mr. Lutz or in any of the negotiations between Rakuten Baseball, Inc.

and Mr. Lutz’s Los Angeles, California agents. Contrary to the allegations previously made by

Mr. Lutz in this lawsuit, Mr. Mikitani does not own or operate the Tohoku Rakuten Golden

Eagles baseball team, does not operate Rakuten Baseball, Inc., and had no involvement in any of

Rakuten Baseball, Inc.’s negotiations concerning Mr. Lutz.

         21.   Because Rakuten Baseball, Inc. is a direct, wholly owned subsidiary of Rakuten,

Inc., Mr. Mikitani is on Rakuten Baseball, Inc.’s board and as a result holds a Rakuten Baseball,

Inc. title—“Executive Director, Chairman, and Owner”. “Owner” as used in that title, however,

does not mean that Mr. Mikitani owns Rakuten Baseball, Inc. or its Tohoku Rakuten Golden

Eagles baseball team. “Owner” has a different meaning in Japan than it would in the United

States. In Japan, it does not refer to actual ownership. Instead, it merely refers to Mr. Mikitani’s

status as a team representative by virtue of the fact that Rakuten, Inc. is Rakuten Baseball, Inc.’s

parent. The constitution of Japan’s professional baseball league, Nippon Professional Baseball,

defines “owner” as someone who represents the company that owns or controls the baseball

team, and who also is an executive of the company operating the team. As the parent company

of Rakuten Baseball, Inc., Rakuten, Inc. owns all the shares of Rakuten Baseball, Inc.

         22.   As a Rakuten Baseball, Inc. board member, Mr. Mikitani is not involved in the

day-to-day operations of Rakuten Baseball, Inc. or its baseball team, nor in negotiations for

baseball players to play on the team. His role at Rakuten Baseball, Inc. is limited to:




489128526.3                                     -12-
      Case 5:17-cv-03895-CFK Document 42-2 Filed 01/25/19 Page 13 of 18




                a.      attending Owners Meetings held by Nippon Professional Baseball, Japan's

                        professional baseball league;

                b.      attending Rakuten Baseball, Inc.'s board meeting once a quarter; and

                c.      overseeing governance of Rakuten Baseball, Inc. as the CEO and

                        Chairman of Rakuten, Inc.

         I declare under penalty of perjury under the laws of the United States of America that the

foregoing is true and correct.

         Executed on January 22, 2019, at Tokyo, Japan.




                                                               NAOKI MIZUGUCfi!II




489128526.3                                     -13-
 Case 5:17-cv-03895-CFK Document 42-2 Filed 01/25/19 Page 14 of 18




EXHIBIT A TO NAOKI MIZUGUCHI DECLARATION
         Case 5:17-cv-03895-CFK Document 42-2 Filed 01/25/19 Page 15 of 18




                                                                                                      December 14, 2017
                                                                          Company name                         Rakuten, Inc.
                                                                          Representative                    Hiroshi Mikitani
                                                                                                      Chairman and CEO
                                                                                                      (Stock Code: 4755
                                                                              Tokyo Stock Exchange First Section)


    Rakuten Announces Intent to Enter into Mobile Network Operator
                          (MNO) Business


A resolution was reached at the Rakuten, Inc. Board of Directors meeting held today that Rakuten, Inc.
(hereinafter the “Company”) intends to enter into the Mobile Network Operator (MNO) business.


1. Application for Frequency Band Allocation
    A resolution was reached at the Rakuten, Inc. Board of Directors meeting held today, that the
    Company would apply to the Ministry of Internal Affairs and Communications (hereinafter the “MIC”)
    for frequency band allocation for the 4th generation mobile communications system (4G) (1.7 GHz
    band and 3.4 GHz band 1), once application registration opens. If the application for the frequency
    band allocation is approved by the MIC, Rakuten Group (hereinafter the “Group”) will launch a new
    MNO business.


    In Japan, the proportion of household spending taken up by telecommunication expenses is rising
    each year, and the reduction of the financial burden on consumers of mobile phones and other
    communications expenses is often cited to be a major social issue 2. In addition, as the current MNO
     market is criticized as a coordinated oligopoly among existing operators 3, the government is in the
     middle of a thorough industry review aimed at ensuring fair competition and the protection of
     consumer interests 4.


     Under such circumstances, the MIC now recognizes that it is essential to expand the allocated
    frequency bands in response to the constant increase in mobile phone traffic, and is considering the
    additional allocation of frequencies for the 4G. The Company has made a decision today to apply for


1 On November 17 of this year, the Ministry of Internal Affairs and Communications announced the "Proposal of Guidelines on the

Establishment of Base Stations for the Promotion of the Fourth Generation Mobile Communications Systems" and is currently in the
process to invite public comments.
2 Cabinet Office, Government of Japan: Council on Economic and Fiscal Policy (September 11, 2015)
3 The Ministry of Internal Affairs and Communications: Information and Communications Council: Report from the Information and

Communications Council on “Information and Communications Policies Expected toward the 2020’s: For Further Dissemination and
Development of the World-leading Information and Communications Infrastructure” (December 18, 2014)
4 The Ministry of Internal Affairs and Communications: Information and Communications Council 2020-ICT Infrastructure Policy

Task Force



                                                                                                                                   RI001267
       Case 5:17-cv-03895-CFK Document 42-2 Filed 01/25/19 Page 16 of 18




   the additionally allocated 4G frequencies.


   If the Group’s application for the above frequency allocation is approved, the Group’s entry into the
   current MNO market will make the market more competitive and lead to improvements in efficiency.
   As a result, the Group will be ideally positioned to provide affordable and easy-to-use mobile
   communications services, as well as maximize the benefits to consumers and society as a whole.


   The Group has worked to build a membership base of more than 1.2 billion users around the world
   and offers a variety of services including e-commerce, online travel reservations, credit cards, online
   banking, online securities, messaging applications, and payment services, with Big Data at the core.
   In Japan, the Group has built a strong and unique ecosystem encompassing both online and offline
   services, with nearly 100 million Rakuten ID’s, and the cumulative number of Rakuten Super Points
   issued to-date already exceeding JPY 1 trillion.


   In recent years, the user shift to mobile has steadily advanced. While transactions via mobile apps
   already account for over 60% of the transaction volume on Rakuten Ichiba, growth in transactions
   through mobile devices continues across Rakuten services. There is no doubt that mobile devices are
   the most important user touchpoint for the expansion of existing services and new service
   development. With this in mind, the Company launched an MVNO (Mobile Virtual Network Operator)
   business under the Rakuten Mobile brand in October 2014.


   Rakuten Mobile has been positively received by subscribers for a range of unique initiatives, including
   its compelling price offerings, diverse device lineup, the expansion of its offline stores, and the
   acceptance of Rakuten Super Points as a payment method. As a result, the number of Rakuten
   Mobile subscribers now exceeds 1.4 million, putting the company in the position of MVNO industry
   leader, with top market share.


   If the Group is successful in its application to enter into the MNO business, this launch will provide the
   Group with a new engine for further growth, and allow the Group to become one of the few
   companies in the world that can provide a comprehensive package of services in E-commerce,
   FinTech, digital content, and mobile communications. By combining its customer base in Japan, the
   Rakuten Super Points loyalty program and its know-how in the mobile communications business
   cultivated through its MVNO business, the Group will be ideally positioned to offer its subscribers
   affordable and easy-to-use mobile communications packages, along with online shopping, streaming
   services, video advertisement, and innovative payment methods. The Group will continue to pursue
   synergies across its businesses to the fullest and to promote the businesses together as a "Global
   Innovation Company" that will benefit society as a whole.


2. Proposed plan for the new MNO business
    (1) Entity in charge of the business




                                                                                                                RI001268
          Case 5:17-cv-03895-CFK Document 42-2 Filed 01/25/19 Page 17 of 18




           A new entity is planned to be established.


    (2) Service start period
           The service is scheduled to start in 2019.


    (3)     Target number of subscribers
            The business will aim to acquire at least 15 million subscribers.


    (4) Procurement of funds
           The Group will procure funds for capital investment, including the installation of base stations.
           The Group estimates the maximum amount of fund procurement required for this business to be
           approximately JPY 200 billion at the start of the service in 2019, and a maximum of JPY 600
           billion in 2025. We expect the amount of debt to gradually decease thereafter. The Company
           and the newly established entity will be the financing entity, and the method of funding is
           planned to be by interest-bearing debt, such as bank borrowing.


           Details such as the financial impact on the Group’s business performance are currently under
           review. Depending on the status of progress on this application, the Group will disclose in a
           timely and appropriate manner.


3. Schedule
(Reference) Schedule for frequency allocation published by the MIC
     November 17, 2017                          Announcement of draft establishment guidelines
     December 18, 2017                          End of period to invite public comments
     End of December 2017 to January            Period for consultation and reporting to the Radio
     2018                                       Regulatory Council
     January 2018                               Notification of final establishment guidelines
     January to February 2018                   Applications for approval/accreditation to be lodged
     End of March 2018                          Period for consultation and reporting to the Radio
                                                Regulatory Council
     End of March 2018                          Approval/accreditation of establishment plans
                                                (frequency allocation)




                                                                                                               RI001269
        Case 5:17-cv-03895-CFK Document 42-2 Filed 01/25/19 Page 18 of 18




                                 CERTIFICATE OF SERVICE

       I, Valerie E. Alter, hereby certify that on the 25th day of January 2019, the foregoing

document was filed electronically, is available for viewing and downloading from the CM/ECF

System, and has been served via the Court’s electronic filing service on all counsel of record.


                                        /s/ Valerie E. Alter


                                      Counsel for Defendants Rakuten, Inc.
                                      and Rakuten baseball, Inc.
